IN THE COURT OF APPEALS OF THE STATE OF IDAHO

                                       Docket No. 41283

STATE OF IDAHO,                                  )     2014 Unpublished Opinion No. 314
                                                 )
       Plaintiff-Respondent,                     )     Filed: January 7, 2014
                                                 )
v.                                               )     Stephen W. Kenyon, Clerk
                                                 )
BARBARA GONZALEZ STRINGHAM,                      )     THIS IS AN UNPUBLISHED
                                                 )     OPINION AND SHALL NOT
       Defendant-Appellant.                      )     BE CITED AS AUTHORITY
                                                 )

       Appeal from the District Court of the Fourth Judicial District, State of Idaho, Ada
       County. Hon. Deborah A. Bail, District Judge.

       Order relinquishing jurisdiction, affirmed.

       Sara B. Thomas, State Appellate Public Defender; Kimberly E. Smith, Deputy
       Appellate Public Defender, Boise, for appellant.

       Hon. Lawrence G. Wasden, Attorney General; Kenneth K. Jorgensen, Deputy
       Attorney General, Boise, for respondent.
                 ________________________________________________

                     Before GUTIERREZ, Chief Judge; GRATTON, Judge;
                                 and MELANSON, Judge

PER CURIAM
       In this case we are asked to determine whether the district court abused its discretion in
refusing to grant probation following a period of retained jurisdiction. We are also asked to
review a unified sentence of ten years, with a minimum period of confinement of three years, for
felony injury to a child. We affirm.
       Barbara Gonzalez Stringham pled guilty to felony injury to a child. I.C. § 18-1501(1). In
exchange for her guilty plea, additional charges were dismissed. The district court sentenced
Stringham to a unified term of ten years, with a minimum period of confinement of three years.
The district court retained jurisdiction, and Stringham was sent to participate in the rider
program.   After Stringham completed her rider, the district court relinquished jurisdiction.
Stringham appeals, claiming that the district court erred by refusing to grant probation. She also

                                                1
argues that the unified sentence of ten years, with a minimum period of confinement of three
years, is excessive and constitutes an abuse of discretion.
       We note that the decision to place a defendant on probation or whether, instead, to
relinquish jurisdiction over the defendant is a matter within the sound discretion of the district
court and will not be overturned on appeal absent an abuse of that discretion. State v. Hood, 102
Idaho 711, 712, 639 P.2d 9, 10 (1981); State v. Lee, 117 Idaho 203, 205-06, 786 P.2d 594, 596-
97 (Ct. App. 1990). The record in this case shows that the district court properly considered the
information before it and determined that probation was not appropriate.              We hold that
Stringham has failed to show that the district court abused its discretion, and we therefore affirm
the order relinquishing jurisdiction.
       Stringham also contends that the unified sentence ten years, with a minimum period of
confinement of three years, is excessive and constitutes an abuse of discretion. Sentences are
reviewed for an abuse of discretion.      Our appellate standard of review and the factors to be
considered when evaluating the reasonableness of a sentence are well-established. State v.
Burdett, 134 Idaho 271, 1 P.3d 299 (Ct. App. 2000); State v. Sanchez, 115 Idaho 776, 769 P.2d
1148 (Ct. App. 1989); State v. Reinke, 103 Idaho 771, 653 P.2d 1183 (Ct. App. 1982); State v.
Toohill, 103 Idaho 565, 650 P.2d 707 (Ct. App. 1982). When reviewing the length of a sentence,
we consider the defendant’s entire sentence. State v. Oliver, 144 Idaho 722, 726, 170 P.3d 387,
391 (2007). Stringham argues that all of the relevant goals of sentencing could have been
accomplished with probation. As noted above, however, the district court found that probation
was not an appropriate course of action in Stringham’s case. The record does not indicate that
the district court abused its discretion in this case. Accordingly, the sentence is affirmed.
       The order of the district court relinquishing jurisdiction and Stringham’s sentence are
affirmed.




                                                  2